Title: From George Washington to Major General Nathanael Greene, 15 December 1778
From: Washington, George
To: Greene, Nathanael


  
    Sir
    [Middlebrook, N.J., 15 Dec. 1778]
  
Without loss of time you will provide and deposit at Albany Sail cloath rigging, pitch, Junk, Iron, and every other material for shipbuilding. I cannot at this instant give you either the kind or dimensions of the vessels which are to be built as it is necessary for me to advise with good naval judges on this occasion before I resolve; but that you may have some data for your government, say, four square rigged vessels of twenty guns each, or ten large stout row gallies.
You will have an exact account taken of all the batteaux which now are, or can be repaired, and got in order for hard service, by the middle of April next, and transmit the same to Major Gen. Schuyler at Albany. This account is me[a]nt to comprehend all the batteaux on Hudson river, and such others as can be spared and transported from the Delaware to the former. Information of this kind will enable Gen. Schuyler to fix upon the number of new ones to be built—and your deputy in that department will receive orders from him accordingly.
  You are to form magasines of forage at Albany, and other places under the directions you will receive from Gen. Schuyler, and you are to provide at Albany a number of felling axes, 3,000, and a full and complete assortment of intrenching tools; in doing those regard is to be had to such as can be spared from this and other posts, after the  
    
    
    
    hutting is completed. All new made tools should, besides having the public mark, be stamped with the initials of the makers name, that impositions may more readily be detected and justice done the public, as great complaints are made of the bad quality of our tools.
It may also be necessary to provide bags for the transportation of short forage. The number necessary will be best known by a consultation with the officers at the head of that department and the means of obtaining them. It will be proper also to know, whether a number of sleds (no matter how coarse and rough) could be had at a sudden call, and fat cattle sufficient obtained to draw them.
A number of ship and other carpenters should be provided at Albany for the various purposes there wanted. Their particular applications will be directed by Majr General Schuyler. Given at Head Quarters Middle brook this 15 day of Decr 1778.

  Go: Washington

